DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-037303, filed on 3/02/2018 and parent Application No. JP2018-237191, filed on 12/19/2018.

Information Disclosure Statement
The information disclosure statement submitted on 7/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1 and 12 including “each of the two optical systems further includes a front lens closest to an object side, the front lens facing in opposite directions along a shared optical axis.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Ollier (US 20190230283 A1) (hereinafter Ollier).
Regarding claim 1, Ohashi discloses:
[See Ohashi, abstract discloses a “super wide-angle” lens optical system.]
two optical systems, each optical system including at least two reflectors and a stop, [See Ohashi, ¶ 0088, 0124-0125 discloses an optical system with two optical axes (each optical axis comprising multiple lens groups, such as relay lenses), and first, second, and third “reflecting members” (mirrors), and also including a field stop; See Ohashi, Fig. 8 illustrates the respective “left” and “right” optical axes 1L, and 1R, respectively.]
wherein each of the optical systems is configured to focus light, [See Ohashi, ¶ 0124-0125, Figs. 1 and 8 discloses relay lens groups of right and left optical systems (R1R, and R1L, respectively), and more so that the lens groups function to focus and guide light onto an image pickup plane of an image sensor.]
each of the at least two reflectors configured to reflect the light, and[See Ohashi, ¶ 0124-0125 discloses bending light along various optical axes.  Fig. 8 makes explicitly clear that the reflective units M1R, M2R, M3R each function to reflect light along both a left and right optical axis (1L, and 1R, respectively) to ultimately guide/focus the light onto a corresponding imaging plane of an image sensor.]
Ohashi does not appear to explicitly disclose:
each of the two optical systems further includes a front lens closest to an object side, the front lenses facing in opposite directions along a shared optical axis. 
However, Ollier discloses:
each of the two optical systems further includes a front lens closest to an object side, the front lenses facing in opposite directions along a shared optical axis. [See Ollier, ¶ 0217 discloses that light paths with multiple reflections or with reflections under angle different from 90 degrees are further variants to improve the usage of the available space; See Ollier, Fig. 7a illustrates two optical systems (700, 720) with front lenses (704 and 701, respectively) which are disposed “closest” with respect to other lenses of the groups to an object side.  Although graphically shown as being in different planes, this is for illustrative purposes, as ¶ 0036 confirms: “the optical axis of the first optical arrangement and the optical axis of the second optical arrangement are mutually parallel and located in the same plane”; See Ollier, Figs. 8a, 8b illustrate that the light path may be routed through the use of mirrors/prisms/etc. with multiple reflections so as to accommodate the optics in a smaller footprint.] 
In the above citations and throughout the reference as a whole, Ohashi discloses the implementation of an optical system through formation of several objective lens groups, reflectors (mirrors), and relay lens groups to guide light onto an image sensor.  Notably, Ohashi’s disclosure accounts for guiding light from two separate optical lens systems onto specific allocated portions of a common image sensor.  As cited above, Ohashi suggests the use of two separate optical systems and a shared image sensor to accomplish the formation of a super wide-angle image.  Ohashi does not elaborate on the use of two separate image sensors contained within a single casing housing.
Ollier discloses noteworthy similarities to Ohashi, including the context of wide-angle image formation.  Notably, Ollier is related to the use of two optical arrangements for covering a substantially spherical field of view.  Ollier teaches obtaining images from two optical arrangements each with a unique corresponding image sensor, and through image processing, merging the images obtained from each sensor, forming a single sequence of video images representative of a view covering a sphere.
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ohashi to add 

Regarding claim 3, Ohashi in view of Ollier discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
wherein each of the at least two reflectors is configured to reflect the light within a space between each of two planes orthogonal to an optical axis of a lens closest to the object side, each of the planes including a surface of the lens closest to the object side. [See Ohashi, Fig. 8, (looking to the “right” optical system merely for explanation purposes), the first reflector M1R reflects the light to a plane orthogonal to an optical axis of the objective lens ObR, and the second reflector M2R reflects the light to another plane orthogonal to an optical axis of the objective lens ObR.  See annotated Fig. 8 below, which illustrates an example coordinate system to illustrate ObR in a z-y axis, RG1R separately in an x-y axis, and RG2R separately in an x-z axis.]

    PNG
    media_image1.png
    544
    683
    media_image1.png
    Greyscale


Regarding claim 4, Ohashi in view of Ollier discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
wherein the at least two reflectors include: a first reflector to reflect the light to a direction different between the optical systems; and a second reflector to reflect the light to a direction common between the optical systems. [See Ohashi, Fig. 8 illustrates first reflectors M1R and M1L reflecting the light such that the optical axes 1L and 1R are different (different between the optical systems), and additionally wherein reflectors M2L and M2R reflect the light such that the optical axes 1L and 1R are “common” at least such that they align on the same axis line.]

Regarding claim 5, Ohashi in view of Ollier discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
wherein each of the optical systems further includes a front group and a rear group, disposed in that order from the object side to an image side, [See Ohashi, ¶ 0122, 0124-0125, Fig. 8 discloses “front lens subgroups” RG1R/RG1L and “rear lens subgroups” RG2R/RG2L (corresponding with right and left optical systems, respectively).] wherein, in each of the optical systems, the at least two reflectors reflect the light between the front group and the rear group. [See Ohashi, Fig. 8, following the optical path from entering the objective lenses ObR/ObL, it is clearly discerned that the light passes from the objective lens group to the front lens subgroup, to the rear lens subgroup of each optical system.]

Regarding claim 6, Ohashi in view of Ollier discloses all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
[See Ohashi, ¶ 0135, discloses placing an aperture stop S between front and rear lens subgroups.  Looking to Fig. 8, it is thus at least suggested that the aperture stop could be placed after RG1R (a front lens subgroup), but before M2R (a second reflector).]

Regarding claim 7, Ohashi in view of Ollier discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
wherein an aperture of the stop is set based on an output of the corresponding image sensor. [See Ohashi, ¶ 0107 discloses the use of an auto-iris adjustable depending on a brightness of an image output by the image sensor.]

Regarding claim 8, Ohashi in view of Ollier discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
wherein each of the optical systems further includes a third reflector to reflect the light between the rear group and a corresponding image sensor. [See Ohashi, ¶ 0124-0125, Fig. 8 discloses “third” reflecting members (M3R, and M3L), which function to reflect light from rear lens subgroups RG2R and RG2L onto the image pickup plane of an image pickup device 10.]

Regarding claim 11, Ohashi in view of Ollier discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ollier discloses:
further comprising two image sensors, each of the at least two reflectors configured to reflect the light, and each of the optical systems being configured to form an image on a [See Ollier, Fig. 7a illustrates the optical system disposed with a first image sensor 703 (corresponding with a first optical arrangement 701) and a second image sensor 706 (corresponding with a second optical arrangement 704); See Ollier, ¶ 0038, 0211 which further discloses the implementation of two image sensors.] [See Ollier, ¶ 0216 discloses light passing through a set of lenses to an image sensor where an image is registered.]
See Examiner’s previous rejection of claim 1 for motivation to combine.

Regarding claim 12, Ohashi discloses:
An imaging apparatus comprising: [See Ohashi, abstract discloses a “super wide-angle” lens optical system.]
two optical systems; [See Ohashi, ¶ 0088, 0124-0125 discloses an optical system with two optical axes (each optical axis comprising multiple lens groups, such as relay lenses)]
wherein each optical system includes at least two reflectors and a stop, [See Ohashi, ¶ 0124-0125, Fig. 8 discloses and first, second, and third “reflecting members” (M1R, M2R, M3R, as corresponding with a “right” optical system), and also including a field stop; See Ohashi, Fig. 8 illustrates the respective “left” and “right” optical axes 1L, and 1R, respectively.]
each of the optical systems is configured to focus light, [See Ohashi, ¶ 0124-0125, Figs. 1 and 8 discloses relay lens groups of right and left optical systems (R1R, and R1L, respectively), and more so that the lens groups function to focus and guide light onto an image pickup plane of an image sensor.]
each of the at least two is reflectors configured to reflect the light, [See Ohashi, ¶ 0124-0125 discloses bending light along various optical axes.  Fig. 8 makes explicitly clear that the reflective units M1R, M2R, M3R each function to reflect light along both a left and right optical axis (1L, and 1R, respectively) to ultimately guide/focus the light onto a correpsonding imaging plane of an image sensor.]
Ollier discloses:
two image sensors; and [See Ollier, Fig. 7a illustrates the optical system disposed with a first image sensor 703 (corresponding with a first optical arrangement 701) and a second image sensor 706 (corresponding with a second optical arrangement 704); See Ollier, ¶ 0038, 0211 which further discloses the implementation of two image sensors.] 
a casing housing the two optical systems and the two image sensors, [See Ollier, Figs. 1b, 5a, 5b discloses a “housing” containing the first and second lens optical systems, and two image sensors corresponding therewith.]
each of the optical systems is configured to form an image on a corresponding image sensor of the two image sensors, and [See Ollier, ¶ 0216 discloses light passing through a set of lenses to an image sensor where an image is registered.]
each of the two optical systems further includes a front lens closest to an object side, the front lenses facing in opposite directions along a shared optical axis. [See Ollier, ¶ 0217 discloses that light paths with multiple reflections or with reflections under angle different from 90 degrees are further variants to improve the usage of the available space; See Ollier, Fig. 7a illustrates two optical systems (700, 720) with front lenses (704 and 701, respectively) which are disposed “closest” with respect to other lenses of the groups to an object side.  Although graphically shown as being in different planes, this is for illustrative purposes, as ¶ 0036 confirms: “the optical axis of the first optical arrangement and the optical axis of the second optical arrangement are mutually parallel and located in the same plane”; See Ollier, Figs. 8a, 8b illustrate that the light path may be routed through the use of mirrors/prisms/etc. with multiple reflections so as to accommodate the optics in a smaller footprint.] 
See Examiner’s previous rejection of claim 1 for motivation to combine.

Regarding claim 14, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise. 

Regarding claim 15, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.

Regarding claim 16, Ohashi in view of Ollier discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Ollier discloses:
wherein, in each of the optical systems, the lens closest to the object side is disposed in an upper portion of the casing, and the corresponding image sensor is disposed below the lens closest to the object side. [See Ollier, Fig. 8a illustrates an image sensor on a same axis as an objective lens (701), and Fig. 8b illustrates an image sensor disposed below an objective lens (701); See Ollier, ¶ 0217 discloses that light paths with multiple reflectors are further variants to improve the usage of available space.  Thus, it is at least suggested that the sensor would be physically located below an objective lens (a lens closest to an object side).]
See Examiner’s previous rejection of claim 1 for motivation to combine.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Ollier in view of Takayoshi (WO 2016103446 A1; machine translation provided herewith).  
Regarding claim 9, Ohashi in view of Ollier discloses all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Ohashi in view of Ollier does not explicitly disclose:

	However, Takayoshi discloses:
wherein the third reflector has a convex exit surface. [See Takayoshi, Fig. 1, Fig. 6 illustrates reflective surface “r5”; See Takayoshi, abstract ¶ 473, 850 of provided translation, which discloses a reflective surface r5, which reflects incoming light to a first imaging surface.  Incoming light reflects from a first reflection surface r4 in a direction away from the first image plane (12), and reflects again from a second reflection surface r5 towards the image plane (12).  Although recited as a “second reflection surface”, r5 effectively functions as a “third reflector” of the instant invention, as it is the last reflector in the optical system before the incoming light reaches an image sensor.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ohashi to add the teachings of Takayoshi in order to reduce the effects of eccentric aberration of light reflected onto an image sensor. (Takayoshi, ¶ 473).

Regarding claim 10, Ohashi in view of Ollier discloses all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Takayoshi discloses:
wherein a convex lens is disposed following the third reflector. [See Takayoshi, Fig. 6 illustrates a biconvex lens 13 following reflective surface r5 in the optical path of incoming light towards the image sensor 12.]
See Examiner’s previous rejection of claim 9 for motivation to combine.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Ollier in view of Bajorins (US 20170276954 A1) (hereinafter Bajorins).
Regarding claim 17, Ohashi in view of Ollier discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
wherein each of the optical systems further includes a front group and a rear group, disposed in that order from the object side to an image side, [See Ohashi, Fig. 8 illustrates a “front group” (ObR/ObL) and “rear group” (RG2R/RG2L).]
in each of the optical systems, the stop and two reflectors of the at least two reflectors are disposed between the front group and the rear group, and [See Ohashi, Fig. 8 illustrates reflectors (M1R/M1L, M2R/M2L) disposed between front and rear groups; See Ohashi, ¶ 0135, discloses placing an aperture stop S between front and rear lens subgroups.  Looking to Fig. 8, it is thus at least suggested that the aperture stop could be placed after RG1R (a front lens subgroup), but before M2R (a second reflector).]
Ohashi in view of Ollier does not appear to explicitly disclose:
and the front group has negative refractive power and the rear group has positive refractive power.
However, Bajorins discloses:
and the front group has negative refractive power and the rear group has positive refractive power. [See Bajorins, ¶ 0043 discloses that the lenses may include one or more of convex lenses, positive meniscus lenses, plano-convex lenses, and biconvex lenses. Other combinations of optical elements such as one or more of redirection elements, lenses, and inverting optics may be employed without limitation.  See Bajorins, Annotated Fig. 5  below illustrates a system having front group and rear group lenses with two reflectors disposed between.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ohashi in view of Ollier to add the teachings of Bajorins in order to provide flexibility in the selection of optical elements in formation of a path from a front group lens to a rear group lens. (Bajorins, ¶ 0043).


    PNG
    media_image2.png
    896
    686
    media_image2.png
    Greyscale


Regarding claim 18, Ohashi in view of Ollier in view of Bajorins discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim.

wherein each optical system includes exactly two reflectors. [See Bajorins, Fig. 5 illustrates a left (512) and right (514) optical system, each with exactly two reflectors (a beamsplitter element, and a “redirection element” (432, pictured per Fig. 4C).]
See Examiner’s previous rejection of claim 17 for motivation to combine.

Regarding claim 19, Ohashi in view of Ollier in view of Bajorins discloses all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.
Bajorins discloses:
wherein the two reflectors are disposed between the front group and the rear group in each of the two optical systems. [See Bajorins, Fig. 5 illustrates the beamsplitter and “redirection element” between “front group” lenses, and a rear group of lenses (element 415, per Fig. 4E).]
See Examiner’s previous rejection of claim 17 for motivation to combine.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Ollier in view of Bajorins in view of Georgiev et al. (US 20170359568 A1) (hereinafter Georgiev).
Regarding claim 20, Ohashi in view of Ollier in view of Bajorins discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim.
Georgiev discloses:
wherein only the stop is disposed between the two reflectors. [See Georgiev, ¶ 0041, 0058 discloses that various embodiments of the folded optic path 300 may include a stop 311 (or aperture 311) which is represented by the vertical line depicted in grouping 315. The stop 311 can be positioned a predetermined distance after the fourth lens surface (the output surface of the inverted telescopic lens system) along the second optical axis 340B.  See Georgiev, Fig. 3A illustrates a first reflector (304A) an a second reflector (304B), with a stop disposed between the two reflectors.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ohashi in view of Ollier in view of Bajorins to add the teachings of Georgiev in order to limit the amount of light passing through an optical system (Georgiev, ¶ 0041).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140218468 A1			Gao; Chunyu et al.
US 20150301316 A1			MASUDA; Kensuke et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486